IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JENNIFER HILL, ON BEHALF               NOT FINAL UNTIL TIME EXPIRES TO
OF HERSELF AND ALL                     FILE MOTION FOR REHEARING AND
OTHER PERSONS SIMILARLY                DISPOSITION THEREOF IF FILED
SITUATED,

      Appellant,

v.                                     CASE NO. 1D14-0539

THE HOOVER COMPANY, A
FOREIGN     CORPORATION
DOING     BUSINESS     IN
ALACHUA          COUNTY,
FLORIDA, AND HOOVER
COMPANY, I, A FOREIGN
CORPORATION        DOING
BUSINESS   IN   ALACHUA
COUNTY, FLORIDA,

      Appellees.

_____________________________/

Opinion filed November 6, 2014.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Paul S. Rothstein, Gainesville, for Appellant.

James Andrew Bertron, Jr., Tallahassee; Keith Hutto, Rachel M. Flynn, and Chris
Genovese, Columbia, SC, for Appellees.
PER CURIAM.

    AFFIRMED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.




                              2